IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00274-CV

      IN THE INTEREST OF A.L., N.P., A.P., AND E.M., CHILDREN



                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV15098


                          MEMORANDUM OPINION


      Idolesy L. attempts to appeal from the trial court’s order terminating her parental

rights to her children A.L., N.P., A.P., and E.M. The judgment was entered on May 23,

2016, and the notice of appeal was filed with the trial court clerk on August 8, 2016. By

letter dated December 6, 2016, the Clerk of this Court notified Appellant that the appeal

was subject to dismissal because it appeared that the notice of appeal was untimely. See

TEX. R. APP. P. 26.1(a). The Clerk also warned Appellant that the appeal would be

dismissed unless, within 10 days of the date of the letter, a response was filed showing

grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Appellant did not file a

response showing grounds for continuing the appeal.
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed by appellants.

        Accordingly, this appeal is dismissed.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 18, 2017
[CV06]




In the Interest of A.L., N.P., A.P., and E.M.                                         Page 2